Eminent domain; taking. — In an order of June 22, 1978, 217 Ct. Cl. 686, the court denied defendant’s motion for summary judgment and remanded the case to the trial division for further proceedings. On February 8, 1980 the court entered the following order:
Before Davis, Judge, Presiding, Kunzig and Bennett, Judges.
This case comes before the court on a Memorandum Report for Judgment filed by the trial judge on December 11, 1979, in which it is stated that defendant’s motion to dismiss under Rule 102(c)(1) was allowed at trial in open *617court after conclusion of plaintiffs’ case-in-chief, and that said motion was unopposed by plaintiffs.
it is therefore ordered that plaintiffs’ amended petition be and is hereby dismissed.